DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 17 is amended to recite:
A semiconductor device, comprising:
a semiconductor substrate;
a plurality of semiconductor nanosheets disposed over a first portion of the semiconductor substrate;
a plurality of source/drain (S/D) features on a second portion of the semiconductor substrate and abutting the plurality of semiconductor nanosheets;
an isolation feature around the second portion of the semiconductor substrate, wherein there is an air gap between the isolation feature and the source/drain (S/D) feature, and a top surface of the isolation feature and a lower facet of the source/drain (S/D) feature are exposed by the air gap;
a gate stack wrapping each of the plurality of semiconductor nanosheets; and
inner spacers interposing between the S/D features and the gate stack,

wherein the second portion of the semiconductor substrate comprises a first fin and a second fin, the first fin has a first width less than a second width of the second fin, and a first surface of the isolation feature around the first fin is lower than a second surface of the isolation feature around the second fin.


Allowable Subject Matter
Claims 1, 2-13, 15-17 and 19-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of manufacturing a semiconductor device, comprising: 
providing a semiconductor substrate; 
forming an epitaxial stack on the semiconductor substrate, wherein the epitaxial stack comprises a plurality of first epitaxial layers interposed by a plurality of second epitaxial layers; 
patterning the epitaxial stack and the semiconductor substrate to form a semiconductor fin; 
recessing a portion of the semiconductor fin to form source/drain spaces; 
laterally removing portions of the plurality of first epitaxial layers exposed by the source/drain spaces to form a plurality of cavities; 
\forming inner spacers in the plurality of cavities; 
performing a treatment process to remove an inner spacer residue in the source/drain spaces; 
forming S/D features in the source/drain spaces; and 
forming a gate structure engaging the semiconductor fin, 
wherein the performing the treatment process comprises a selectively etching process, and the selectively etching process comprises: 
forming a patterned mask layer having an opening, wherein the source/drain spaces are exposed by the opening.

Claim 9 recites a method of manufacturing a multi-gate device, comprising: 
providing a semiconductor substrate; 
forming a plurality of semiconductor nanosheets on a first portion of the semiconductor substrate; 
forming an epitaxial source/drain (S/D) feature on a second portion of the semiconductor substrate, wherein the epitaxial source/drain (S/D) feature is in contact with the plurality of semiconductor nanosheets; 
forming a gate structure wrapping each of the plurality of semiconductor nanosheets; and 
before the forming the epitaxial source/drain (S/D) feature, performing a treatment process to remove a residue on a surface of the second portion of the semiconductor substrate, wherein the performing the treatment process comprises a selectively etching process.

Claim 17 recites a semiconductor device, comprising:
a semiconductor substrate;
a plurality of semiconductor nanosheets disposed over a first portion of the semiconductor substrate;
a plurality of source/drain (S/D) features on a second portion of the semiconductor substrate and abutting the plurality of semiconductor nanosheets;
an isolation feature around the second portion of the semiconductor substrate, wherein there is an air gap between the isolation feature and the source/drain (S/D) feature, and a top surface of the isolation feature and a lower facet of the source/drain (S/D) feature are exposed by the air gap;
a gate stack wrapping each of the plurality of semiconductor nanosheets;
inner spacers interposing between the S/D features and the gate stack,


Previous rejections were in view of US Patent No. 10,304,833 (“Subarna”), US PG Pub 2015/0132909 (“Choi”), US PG Pub 2017/0077222 (“Lee”) and US PG Pub 2019/0109052 (“Reznicek”). Together, the references disclose various methods for forming source/drain regions for a semiconductor device, including an isolation feature as required by Applicant. However, the references do not disclose, or suggest, the method claimed by Applicant and do not disclose “wherein the second portion of the semiconductor substrate comprises a first fin and a second fin, the first fin has a first width less than a second width of the second fin, and a first surface of the isolation feature around the first fin is lower than a second surface of the isolation feature around the second fin.”

A search of other, relevant references in the art does not show Applicant’s method or invention to be anticipated or obvious. Claims 2-8, 10-13, 15-16 and 19-24 depend on one of Claims 1, 9 and 17 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID C SPALLA/               Primary Examiner, Art Unit 2818